DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 9, 14, 20, 23, 25, 26 and 31-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 7, “each bottom partition” lacks antecedent basis.  It is not clear to which structure applicant is referring with the bottom partition because it has not been introduced before.  Regarding claim 8, “the two hinges” lacks antecedent basis.  It is unclear to which two hinges applicant is referring.  Claim 1 recites “at least one hinge” which could be referring to one or more hinges, but never specifically recites two hinges, as required in claim 8.  Regarding claim 9, “the front walls” and “the bottom partition” lacks antecedent basis.  It is unclear to which structure applicant is referring.  Regarding claim 14, “each upper partition” lacks antecedent basis.  It is unclear to which structure applicant is referring.  Regarding claim 20, “the upper partitions” lacks antecedent basis. It is unclear to which structure applicant is referring.  Furthermore, recited language “a notch the shape” is indefinite because to what limitation applicant tries to encompass with such language.  Regarding claim 23, “the connecting band” lacks antecedent basis.  It is unclear to which structure applicant is referring.  It is unclear if applicant is referring to the recited “connecting band” from claim 8, or any other connecting band.  Regarding claim 25, “according to claim 1 as combined with claim 6” makes the claim indefinite because it is unclear the dependency of the claim.  Furthermore, “said adaptive means” and “the two respective sidewalls” lacks antecedent basis.  Regarding claim 26, “each side wall” lacks antecedent basis.  It is unclear to which structure applicant is referring.  It is unclear if applicant is referring to the same or different sidewalls recited in claim 8.  Regarding claim 31, “the shear deformation limiting means” lacks antecedent basis.  It is unclear to which structure applicant is referring.  Regarding claim 32, “two of the tabs” lacks antecedent basis.  It is unclear to which structure applicant is referring.  Regarding claim 33, “the front walls”, “the bottom partition” and “the shear deformation limiting means” lacks antecedent basis. It is unclear to which structures applicant is referring.  Regarding claim 34, “the shear deformation limiting means”, and “the external or internal face” lacks antecedent basis. It is unclear to which structures applicant is referring.     

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12-15, 18-21, 24 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schettle (US 2017/0086316).
Claim 1
Schettle discloses a protective packaging (100) for an object comprising a sheath (140), an element (130) for supporting the object configured to slide in the sheath (see [0047]), wherein the element for supporting the object comprises two hollow holding elements (130A, B) connected to each other by at least one hinge (defined by any of 610, 720, 810, 820, 83, or 840) and the two hollow holding elements has an imprint (defined by bottom wall and sidewall of each of the holding elements) configured to enclose at least a portion of the object by interlocking (see figures 6A-6C).
Claim 2
Schettle further discloses the hinge is a flexible hinge (see [0070], [0071], and figures 8A and 8B).
Claim 3
Schettle further discloses the two hollow holding elements are made integrally (see figures 7B, 8A, and 8B).
Claim 4
Schettle further discloses the hinge comprises two hinges, the axes of rotation of which are preferably parallel (see figures 8C and 8D).
Claim 5
Schettle further discloses the two hollow holding elements are respectively shells (see figure 6A).
Claim 6

    PNG
    media_image1.png
    430
    470
    media_image1.png
    Greyscale

Schettle further discloses each hollow holding element comprises a bottom partition, a side wall and two front walls, said partition being delimited laterally by the hinge, as well as longitudinally on either side by the two front walls (see figure above).
Claim 7
Schettle further discloses the hollow holding elements comprising bottom partitions integral with the hinge or with the corresponding hinge (see figure 8B, 8C and claim 16).
Claim 8
Schettle further discloses two hinges (defined by end edges of hinge 820 along a length of the hinge 820 connecting the hollow portions) are connected to each other by a connecting band (820), the connecting band being made integrally with the two hollow holding elements (see figure 8B).
Claim 9
Schettle further discloses each hinge is recessed relative to free edges of the front walls, said edges extending perpendicular to the bottom partition, and being disposed on either side of said hinge (see figures 6A and 6B).
Claim 10
Schettle further discloses each side wall extends perpendicular to the bottom partition (see figure above).
Claim 12
Schettle further discloses each imprint is defined by a portion of the corresponding side wall and a portion of the corresponding bottom partition (see figure above).
Claim 13
Schettle further discloses each side wall is delimited on either side by the corresponding bottom partition and an upper partition (see figure above).
Claim 14
Schettle further discloses each upper partition has a width comprised between 5% and 60% of the width of the corresponding hollow holding element (see figures above).
Claim 15
Schettle further discloses each upper partition is integral with the corresponding side wall (see figures above).
Claim 18
Schettle further discloses the sheath has an aperture (defined by top of the sheath), preferably said aperture being adapted to coincide with a part of the object, in particular a watch case (4), when the packaging is closed (see figures 1 and 3F).
Claim 19
Schettle further discloses the object is a wristwatch (see [0045]).
Claim 20
Schettle further discloses the object is a wristwatch, and in that the upper partitions comprises a notch the shape of which is adapted to receive a lateral portion of the watch, preferably said portion comprising a crown (see figures 3A-3D).
Claim 21
Schettle further discloses the support element comprises means (360) for adjusting the height of the object (see [0058], figures 3E, 10A and 10B).
Claim 24
Schettle further discloses the support element comprises adaptive means (defined by combination of 220 and 225) capable to allow to receive watches whose cases have different diameters (see figures 3A, 3E and 3F).
Claim 29
Schettle further discloses a hook (930) is made integrally with the corresponding upper partition (see [0076]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 25 is rejected under 35 U.S.C. 103 as being unpatentable over Eichenberger (US 2005/0103673) in view of Parsons (US 6,398,026).

    PNG
    media_image2.png
    601
    483
    media_image2.png
    Greyscale

Claim 1
Eichenberger discloses a protective packaging for an object comprising an element (defined by combination of portions O and U) for supporting the object (4); wherein the element for supporting the object comprises two hollow holding elements (O and U) connected to each other by at least one hinge (see [0018]) and the two hollow holding elements have an imprint (defined by combination of sidewall and bottom partition for each of the holding elements) configured to enclose at least a portion of the object by interlocking (see figure above).  Eichenberger does not disclose a sheath.  However, Parsons discloses a protective packaging (10) comprising a sheath (16) enclosing a box/element (defined by combination of 12 and 14) for supporting an object (see figures 1 and 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eichenberger to include a sleeve enclosing the element as taught by Parsons for protection of the element and prevent undesired opening of the element.
Claim 6
Eichenberger further discloses each hollow holding element comprises a bottom partition, a side wall and two front walls, said partition being delimited laterally by the hinge, as well as longitudinally on either side by the two front walls (see figure above).
Claim 25
Eichenberger further discloses an adaptive means include two flexible strips (10 and 20) disposed on the two respective side walls, each strip having a profile adapted to enclose a part of the object, in particular a portion of the watch case (see figure above).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schettle (US 2017/0086316) as applied to claim 6 above, and further in view of Schuander (4,101,023).
Schettle does not disclose each sidewall is corrugated in shape.  However, Schuander discloses a protecting device comprising cloth/corrugated material (31 and 60) disposed in sidewalls of the device (see column 3 lines 26-27 and column 4 lines 19-22).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schettle including cloth/corrugated material in the sidewalls as taught by Schuander to prevent scratches to the object stored within the protective device.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Schettle (US 2017/0086316) as applied to claim 1 above, and further in view of Tanus (US 2017/0334598).
Schettle further discloses the element could be constructed from polysterene material (see [0046]).  Schettle does not disclose the element constructed from paperfoam or moulded cellulose material.  However, Tanus discloses polysterene and molded cellulose are well known materials for the construction of trays for supporting objects (see [0031]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schettle being formed from molded cellulose as taught by Tanus as an alternative material for the construction of the support element.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Schettle (US 2017/0086316) as applied to claim 1 above.
Schettle, figure 3A, shows the support element being circular in shape, while figure 3B, shows the support element parallelepiped in shape.  Schettle does not explicitly discloses the packaging being parallelepiped in shape.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sleeve of Schettle being parallelepiped in shape to conform and match with the shape of the support element shown in figure 3B.
Claims 27, 28, 30 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Schettle (US 2017/0086316) as applied to claim 1 above, and further in view of Adair (US 2011/0132797).
Claim 27
Schettle further discloses locking means comprising hooks (930) arranged with the holding element which snaps on the other of the holding element (see [0076] and figure 9C).  Schettle does not specifically disclose an aperture in the other of the holding element.  However, Adair discloses a packaging (100) comprising holding elements (101 and 102) including locking means comprising a tab/button (110), in one of the holding element, engaging into an aperture (126), from the other holding element (see [0037], figures 1 and 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the holding elements including an aperture that engages with the tabs as taught by Adair for proper coupling engagement between the holding elements.   
Claim 28
Schettle further discloses each hollow holding element comprises a bottom partition, a side wall and two front walls, said partition being delimited laterally by the, as well as longitudinally on either side by the two front walls, in that each side wall is delimited on either side by the corresponding bottom partition and an upper partition, in that it comprises locking means, said means including at least one hook (930) arranged on one of the hollow holding elements which snaps on the other of the holding element (see [0076] and figure 9C).  Schettle does not specifically disclose a complementary aperture in the other of the holding element.  However, Adair discloses a packaging (100) comprising holding elements (101 and 102) including locking means comprising a tab/button (110), in one of the holding element, engaging into an aperture (126), from the other holding element (see [0037], figures 1 and 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the holding elements including an aperture that engages with the tabs as taught by Adair for proper coupling engagement between the holding elements.  After Schettle is modified by Adair, the hooks and the apertures would be disposed in the upper partition. 
Claim 30
Schettle further discloses locking means comprising hooks (930) arranged with the holding element which snaps on the other of the holding element (see [0076] and figure 9C).  Schettle does not disclose the support element comprising shear deformation limiting means, including tabs and complementary grooves.  However, Adair discloses a packaging (100) comprising holding elements (101 and 102) including locking means comprising a tab/button (110), in one of the holding element, engaging into an aperture (126), from the other holding element (see [0037], figures 1 and 3).  Adair further discloses, in combination with buttons (110) received into apertures (126), a shear deformation limiting means, including tabs (107) and complementary grooves (120), wherein the tabs are adapted to engage in the complementary grooves (see figures 1, 2A, 2D, 3 and [0048]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the holding elements of Schettle including tabs engaging with depressions as taught by Adair to further secure and increase the rigidity of the holding elements of the packaging. 
Claim 32
Schettle further discloses each hollow holding element comprises a bottom partition, a side wall and two front walls, said partition being delimited laterally by the hinge, as well as longitudinally on either side by the two front walls.   Schettle further discloses locking means comprising hooks (930) arranged with the holding element which snaps on the other of the holding element (see [0076] and figure 9C).  Schettle does not disclose the support element comprising shear deformation limiting means, including tabs and complementary grooves.  However, Adair discloses a packaging (100) comprising holding elements (101 and 102) including tabs in the front walls facing each other and offset in a direction parallel to the hinge.  However, Adair further discloses, in combination with buttons (110) received into apertures (126), tabs (107) engaging with complementary grooves (120) (see figures 1, 2A, 2D, 3 and [0048]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the holding elements of Schettle including tabs engaging with depressions as taught by Adair to further secure and increase the rigidity of the holding elements of the packaging.  After Schettle is modified by Adair, the tabs would be located on the front walls facing each other and offset in a direction parallel to the hinge.
Claim 33
Schettle further discloses each hinge is recessed relative to free edges of the front walls, said edges extending perpendicular to the bottom partition, and being disposed on either side of said hinge (see figure above).  Schettle further discloses locking means comprising hooks (930) arranged with the holding element which snaps on the other of the holding element (see [0076] and figure 9C).  Schettle does not disclose a shear deformation limiting means comprising tabs and complementary grooves.  However, Adair discloses a packaging (100) comprising holding elements (101 and 102) including locking means comprising a tab/button (110), in one of the holding element, engaging into an aperture (126), from the other holding element (see [0037], figures 1 and 3).  Adair further discloses, in combination with buttons (110) received into apertures (126), a shear deformation limiting means, including tabs (107) and complementary grooves (120), wherein the tabs have rounded end adapted to engage in the complementary grooves (see figures 1, 2A, 2D, 3 and [0048]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the holding elements of Schettle including tabs engaging with depressions as taught by Adair to further secure and increase the rigidity of the holding elements of the packaging.
Claim 34
Schettle further discloses each hollow holding element comprises a bottom partition, a side wall and two front walls, said partition being delimited laterally by the or each hinge, as well as longitudinally on either side by the two front walls (see figure above).  Schettle further discloses locking means comprising hooks (930) arranged with the holding element which snaps on the other of the holding element (see [0076] and figure 9C).  Schettle does not disclose a shear deformation limiting means comprising tabs and complementary grooves.  However, Adair discloses a packaging (100) comprising holding elements (101 and 102) including locking means comprising a tab/button (110), in one of the holding element, engaging into an aperture (126), from the other holding element (see [0037], figures 1 and 3).  Adair further discloses, in combination with buttons (110) received into apertures (126), a shear deformation limiting means, including tabs (107) and complementary grooves (120), wherein the tabs have rounded end adapted to engage in the complementary grooves (see figures 1, 2A, 2D, 3 and [0048]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the holding elements of Schettle including tabs engaging with depressions as taught by Adair to further secure and increase the rigidity of the holding elements of the packaging.  After Schettle is modified by Adair, each groove would be formed on the external face of the corresponding front wall.
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736